DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a second pad connected to a second end of the at least one of the first signal wires” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a virtual line extends in a first direction along an upper edge of the display device in a plan view, and a second virtual line crosses the first virtual line and extends along the second direction in a plan view, wherein the second virtual line crosses the camera and the first through-hole in a plan view, and wherein the first direction is perpendicular to the second direction” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21, 23, 25, 37-46, 49-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
As to claim 21: The newly added limitation “a virtual line extends in a first direction along an upper edge of the display device in a plan view, and a second virtual line crosses the first virtual line and extends along the second direction in a plan view, wherein the second virtual line crosses the camera and the first through-hole in a plan view, and wherein the first direction is perpendicular to the second direction” is not described in the original disclosure. In addition, the drawing does not show “a second pad connected to a second end of the at least one of the first signal wires” because all second end of the first signal wires are connected to the IC chip. Therefore, the newly added limitation is considered as new matter.
As to claims 23, 25: Claims 23, 25 are dependent claims of claim 21. Therefore, claims 23, 25, 60 are rejected with same rationale as claim 21.
As to claim 37: The newly added limitation “the plurality of signal wires, the plurality of dummy wires, and the at least through-hole overlap along the first direction in a plan view” is not described in the original disclosure. Therefore, the newly added limitation is considered as new matter.
As to claims 38-46: Claims 38-46 are dependent claims of claim 37. Therefore, claims 38-46 are rejected with same rationale as claim 37.
As to claim 49: The newly added limitation “the plurality of signal wires, the plurality of dummy wires, and the through-hole overlap along the first direction in a plan 
As to claims 50-58: Claims 50-58 are dependent claims of claim 49. Therefore, claims 50-58 are rejected with same rationale as claim 49.
As to claim 61: The newly added limitation “a first virtual line extends in a first direction along the bending area in a plan view, and a second virtual line crosses the first virtual line and extends along the second direction in a plan view, wherein the second virtual line crosses the camera and the first through-hole in a plan view, and wherein the first direction is perpendicular to the second direction” is not described in the original disclosure. Therefore, the newly added limitation is considered as new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) Claim(s) 21, 23, 60-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOISHI (US 2015/0036301 A) in view of KITAMURA et al (CN 1303085 A, English Translation (US 6628351 B1) as a reference), Cho (US 2014/0369009 A) and MAEZAWA et al (CN 102986310 A).
As to claim 21: Ooishi discloses a display device (Figs. 1-7, “a display device”; Abstract; ¶0006-0015, 0063), comprising:

a first flexible circuit board having a first end electrically connected to the display panel and a second end opposing the first end (Figs. 1-7, “a first flexible circuit board 15A/15C/101” having a first end electrically connected to the display panel and a second end  opposing the first end; ¶0006-0015, 0032-0055), the first flexible circuit board having a first through hole overlapping a bending area of the first flexible circuit board (Figs. 5-7, the first flexible circuit board having “a first through hole 15c/102/133” overlapping a bending area of the first flexible circuit board; ¶0006-0015, 0032-0055, 0095-0096);
a driving circuit substrate electrically connected to the second end of the first flexible circuit board (Figs. 1-7, “a driving circuit substrate 2/114” electrically connected to the second end of the first flexible circuit board 15C/101; ¶0006-0015, 0032-0055, 0093-0095);
wherein the first flexible circuit board is bent along the bending area so that the driving circuit substrate and the display panel overlap each other (Figs. 1-7, the first flexible circuit board 15C/101 is bent along the bending area so that the driving circuit substrate 2/114 and the display panel 10/103 overlap each other; ¶0006, 0032, 0054-0055, 0093-0096), 
wherein the first flexible circuit board comprises a plurality of first signal wires crossing the bending area (Fig. 6B shows the first flexible circuit board 101 comprises “a plurality of first signal wires 119” crossing the bending area), wherein a first virtual line extends in a first direction along an upper edge of the display device in a plan view, 
Ooishi does not expressly disclose an integrated IC chip is disposed between the first end of the first flexible circuit board and the second end of the first flexible circuit board in a second direction, wherein the bending area is disposed between the first end of the first flexible circuit board and the IC chip in the second direction. However, Kitamura teaches a display device comprises a first flexible circuit board having a first end electrically connected to the display panel and a second end opposing the first end, the first flexible circuit board having a first through hole overlapping a bending area of the first flexible circuit board (Figs. 1-5, a display device comprises “a first flexible circuit board 11/31” having a first end electrically connected to “a display panel 16” and a second end opposing the first end; Abstract, pg. 4-8), wherein an integrated IC chip disposed between the first end of the first flexible circuit board and the second end of the first flexible circuit board in a second direction (Figs. 2-5, “an integrated IC chip 21/40” disposed between the first end of the first flexible circuit board and the second 
Ooishi and Kitamura do not expressly disclose the driving circuit substrate is configured to drive the display panel and the flexible circuit board comprises: a first pad connected to a first end of at least one of the first signal wires; and a second pad connected to a second end of the at least one of the first signal wires. However, Cho teaches a display device comprises a display panel; a flexible circuit board has a first end and a second end; and a driving circuit substrate electrically connected to the second end of the first flexible circuit board includes a plurality of signal wires configured to drive the display panel (Figs. 1-3, a display device comprises “a display panel 110”; “a flexible circuit board 300” has a first end and a second end; and “a driving circuit substrate 200” electrically connected to the second end of the first flexible circuit 
Ooishi, Kitamura, and Cho do not expressly disclose the display comprises a camera configured to capture external image. However, Maezawa teaches a display device comprises a camera configured to capture external image (Fig. 10, “a camera 16” configured to capture external image; ¶0001-0012, 0023, 0060), wherein the camera is disposed on the flexible circuit board nearly the bending area of the flexible circuit board (Fig. 10 shows the camera is disposed on the flexible circuit board nearly the bending area of the flexible circuit board). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify 
As to claim 23: Claim 23 is a dependent claim of claim 21. The combination of the prior arts Ooishi, Kitamura, and Cho further discloses claim limitation of the first flexible circuit board comprises a first base film having the first through-hole therein (Oafish: Fig. 6B shows the first flexible circuit board comprises “a first base film 101” having the first through-hole 102 therein; Kitamura: Figs. 1-2, the first flexible circuit board comprises “a first base film 11” having the first through-hole therein), and wherein the IC chip is on the first base film electrically connected to the first signal wires (Kitamura: Figs. 1-5, wherein the IC chip 21/40 is on the first base film 11; Cho: Fig. 2, the flexible circuit board including “a base film 300”, and “an IC chip 350” is on the base film electrically connected to the first signal wires 510, 530; ¶0052-0054). In addition, the same motivation is used as the rejection of claim 23.
As to claim 60: Claim 60 is a dependent claim of claim 21. The combination of the prior arts Ooishi, Maezawa further disclose claim limitation of the camera and the first through-hole are disposed on the second virtual line along the second direction (Ooishi: Figs. 5A-5B shows the through-hole 15c disposed on the second virtual line E along the second direction; ¶0095-0096; Maezawa: Fig. 10 shows the camera is installed on the edge of the flexible board). Therefore, It would have been obvious to a 
 As to claim 61: Ooishi discloses a display device (Figs. 1-7, “a display device”; Abstract; ¶0006-0015, 0063) comprising: 
a display panel configuration to display an image (Figs. 1-7, “a display panel 10/103” configured to display an image; Abstract; ¶0006-0015);
a first flexible circuit board having a first end electrically connected to the display panel and a second end opposing the first end (Figs. 1-7, “a first flexible circuit board 15A/15C/101” having a first end electrically connected to the display panel and a second end  opposing the first end; ¶0006-0015, 0032-0055, 0094-0096), the first flexible circuit board having a first through-hole overlapping a bending area of the first flexible circuit board (Figs. 5-7, the first flexible circuit board having “a first through hole 15c/102/133” overlapping a bending area of the first flexible circuit board; ¶0006-0015, 0032-0055, 0093-0096);
a driving circuit substrate electrically connected to the second end of the first flexible circuit board (Figs. 1-7, “a driving circuit substrate 2/114” electrically connected to the second end of the first flexible circuit board 101; ¶0006-0015, 0032-0055, 0065-0066);
wherein the first flexible circuit board is bent along the bending area so that the driving circuit substrate and the display panel overlap each other (Figs. 1-7, the first 
wherein the first flexible circuit board comprises a plurality of first signal wires crossing the bending area (Fig. 6B shows the first flexible circuit board 101 comprises “a plurality of first signal wires 119” crossing the bending area).
wherein a first virtual line extends in a first direction along the bending area in a plan view, and a second virtual line crosses the first virtual line and extends along the second direction in a plan view, wherein the first direction is perpendicular to the second direction (Fig. 5A-5B, 6A show “a first virtual line E” extends in a first direction along the bending area in a plan view, and a second virtual line crosses the first virtual line and extends along the second direction in a plan view, and wherein the first direction is perpendicular to the second direction in a plan view, wherein the first direction is perpendicular to the second direction; ¶0010, wherein the first flexible circuit board is bent in a first direction represents a first virtual line in a first direction, and the bending line represents a second virtual bending line in a second direction).
Ooishi does not expressly disclose an integrated IC chip is disposed between the first end of the first flexible circuit board and the second end of the first flexible circuit board in a second direction, wherein the bending area is disposed between the first end of the first flexible circuit board and the IC chip in the second direction. However, Kitamura teaches a display device comprises a first flexible circuit board having a first end electrically connected to the display panel and a second end opposing the first end (Figs. 1-5, a display device comprises “a first flexible circuit board 11” having a first end electrically connected to “a display panel 16” and a second end opposing the first end; 
Ooishi and Kitamura do not expressly disclose the driving circuit substrate is configured to drive the display panel and the flexible circuit board comprises: a first pad connected to a first end of at least one of the first signal wires; and a second pad connected to a second end of the at least one of the first signal wires. However, Cho teaches a display device comprises a display panel; a flexible circuit board has a first end and a second end; and a driving circuit substrate electrically connected to the 
Ooishi, Kitamura, and Cho do not expressly disclose the display comprises a camera configured to capture external image. However, Maezawa teaches a display device comprises a camera configured to capture external image (Fig. 10, “a camera 16” configured to capture external image; ¶0001-0012, 0023, 0060), wherein the .

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOISHI (US 2015/0036301 A) in view of KITAMURA et al (CN 1303085 A), Cho (US 2014/0369009 A) and MAEZAWA et al (CN 102986310 A), hereinafter Ooishis as applied to claim 24 above, and further in view of KIM et al (CN 103809314 A). 
As to claim 25: Ooishis does not expressly use term of dummy wires for represents that the plurality of first signal wires comprises a plurality of dummy wires which does not transmit an electrical signal to drive the display panel wherein at least one of the dummy wires is substantially parallel to other ones of the first signal wires and adjacent to the first through-hole; and a third pad region in which an end of the dummy wires are located, wherein the third pad region is connected to the display panel. Kim teaches a flexible circuit board comprises a plurality of wires includes a plurality of dummy wires (Fig. 5A, “a flexible circuit board 310” comprises “a plurality of .

Claim(s) 37-38, 45-46, 49-50, 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOISHI (US 2015/0036301 A1) in view of Tokura et al (4716259) and ISHII et al (US 2012/0033395 A1).
As to claim 37: Ooishi discloses a flexible circuit board (Figs. 6-7, “a flexible circuit board 101”) comprising: 
a base film comprising a bending area (Fig. 6-7 shows a base film comprising a bending area); and 
a plurality of signal wires located over the bending area of the base film, (Figs. 6-7, “a plurality of signal wires 119” located over the bending area of the base film); and
a plurality of dummy wires which does not transmit an electrical signal to drive a display panel (Fig. 6B shows a plurality of dummy wires which does not transmit an electrical signal to drive a display panel), 
wherein at least one through-hole is in the base film (Fig. 6B, “at least one through-hole 102” is in the base film),
wherein the plurality of signal wires are adjacent each other in a first direction (Fig. 6B shows the plurality of signal wires are adjacent each other in a first direction).
Ooishi does not expressly disclose the at least one through-hole is surrounded by the plurality of dummy wires, wherein at least one of the plurality of dummy wires crosses the bending area. However, Tokura teaches a flexible circuit board comprises at least one through-hole is surrounded by a plurality of dummy wires (Figs. 3-4 show “a flexible circuit board 10” comprises “at least one through-hole 5-6” is surrounded by “the plurality of dummy wires 20, 22”; col. 3, lines 1-10, wherein dummy patterns represents a plurality of dummy wires). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ooishi to have disposes a plurality wires surrounds the at least one through-hole, such that the at least one through-hole is surrounded by the plurality of dummy wires as taught by Tokura. 
Ooishi and Tokura do not expressly disclose at least one of the plurality of dummy wires crosses the bending area. However Ishii teaches a flexible circuit board comprises a plurality of signal wires; a plurality of dummy wires; and a plurality of through-holes (Figs. 1-3, a flexible circuit board comprises “a plurality of signal wires 12”; “a plurality of dummy wires 15”; and “a plurality of through-holes H”; ¶0043-0044), wherein the plurality of signal wires and the plurality of dummy wires are arrange in same direction passing through the plurality of through-holes. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ooishi and Tokura to rearrange a plurality of dummy wires, such that the plurality of dummy wires are arranged with same direction of the plurality signal wires, at least one of the plurality of dummy wires crosses the bending area when the flexible circuit board is bent on the at least one through-holes area as taught by Lee. The motivation would have been in order to reduce residual stress in the opening of the support substrate in the dummy trace portion (Lee: ¶0014).
As to claim 38: Ooishi discloses wherein the through-hole is in the bending area (Fig. 6A-6B, the through-hole 102 is in the bending area). 
As to claim 45: Ooishi discloses wherein the at least one through-hole comprises a pair of through-holes, and wherein the pair of through-holes are symmetrically arranged with respect to the bending area (Fig. 6B shows the pair of through-holes are symmetrically arranged with respect to the bending area).   
As to claim 46: Ooishi discloses wherein the pair of through-holes are arranged in a direction perpendicular to the direction in which the bending area extends (Fig. 6B shows the pair of through-holes are arranged in a direction perpendicular to the direction in which the bending area extends).
As to claim 49: Ooishi discloses a display device (Figs. 6A-6B, “a display device 1”; Abstract; ¶0006-0015, 0063) comprising:-7- Reply to OA of July 31, 2020 and AA of Oct. 8, 2020 
a display panel configured to display an image (Figs. 6A-6B, “a display panel 103” configured to display an image; Abstract; ¶0006-0015); 
a flexible circuit board having a first end electrically connected to the display panel and a second end opposite the first end, the flexible circuit board having a through-hole overlapping a bending area of the flexible circuit board, the flexible circuit board comprising a base film having the through-hole therein (Figs. 5A-6B, “a flexible circuit board 15A/101” having a first end electrically connected to the display panel and a second end opposite the first end, the flexible circuit board having “a through-hole 15c/102” overlapping a bending area of the flexible circuit board, the flexible circuit board comprising a base film having the through-hole therein; ¶0032-0055, 0095-0096); and 
a driving circuit substrate electrically connected to the second end of the flexible circuit board (Figs. 1-7, “a driving circuit substrate 2/114” electrically connected to the second end of the flexible circuit board 15C/101; ¶0006-0015, 0032-0055, 0093-0096), 
wherein the flexible circuit board is bent along the bending area so that the driving circuit substrate and the display panel overlap each other (Figs. 1-7, the first 
wherein a plurality of signal wires are adjacent each other in a first direction (Fig. 6B, “a plurality of signal wires 119”), 
wherein the flexible circuit board comprises a plurality of dummy wires (Fig. 6B shows a plurality of dummy wires located on the left and right sides of the plurality of signal wires which do not transmit an electrical to drive the display panel).
Ooishi does not expressly use term of the dummy wires to represents the wires on the left and right sides of the plurality of wires which does not transmit an electrical signal to drive the display panel, and the through-hole is nearby the plurality of dummy wires. However, Tokura teaches a flexible circuit board comprising a plurality of first signal wires, wherein the flexible circuit board comprises a plurality of dummy wires which does not transmit an electrical signal to drive the display panel, and a through-hole is nearby the plurality of dummy wires (Fig. 3-4, “a flexible circuit board 10” comprising “a plurality of first signal wires 1-2”, wherein the flexible circuit board comprises “a plurality of dummy wires 20, 22” which does not transmit an electrical signal to drive the display panel, and “a through-hole 13-14” is nearby the plurality of dummy wires; cols. 2-3). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ooishi to use term of the dummy wires, such that the dummy wires do not transmit an electrical signal to drive the display panel, wherein the through-hole is surrounded by the plurality of dummy wires as taught by Tokura. The motivation would have been in order to improve the flatness of the board in the vicinity of the apertures with an advantage that the 
Ooishi and Tokura do not expressly disclose at least one of the plurality of dummy wires crosses the bending area. However Ishii teaches a flexible circuit board comprises a plurality of signal wires; a plurality of dummy wires; and a plurality of through-holes (Figs. 1-3, a flexible circuit board comprises “a plurality of signal wires 12”; “a plurality of dummy wires 15”; and “a plurality of through-holes H”; ¶0043-0044), wherein the plurality of signal wires and the plurality of dummy wires are arrange in same direction passing through the plurality of through-holes. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ooishi and Tokura to rearrange a plurality of dummy wires, such that the plurality of dummy wires are arranged with same direction of the plurality signal wires, at least one of the plurality of dummy wires crosses the bending area when the flexible circuit board is bent on the at least one through-holes area as taught by Lee. The motivation would have been in order to reduce residual stress in the opening of the support substrate in the dummy trace portion (Lee: ¶0014).
As to claim 50: Ooishi discloses the through-hole is in the bending area (Fig. 6B shows the through-hole is in the bending area).
As to claim 57: Ooishi discloses the through-hole comprises a pair of through-holes, and wherein the pair of through-holes are symmetrically arranged with respect to the bending area (Fig. 6B shows “a pair of through-holes 102”, and wherein the pair of through-holes are symmetrically arranged with respect to the bending area).  

Claim(s) 39-44, 51-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOISHI (US 2015/0036301 A1) in view of Tokura et al (4716259) and ISHII et al (US 2012/0033395 A1), hereinafter Ooishis as applied to claims 37, 49 above, and further in view of Cho (US 2014/0369009 A).
As to claims 39, 51: Ooishis does not expressly disclose an integrated circuit (IC) chip located over the base film and electrically connected to the signal wires. However, Cho teaches a flexible circuit board comprises an integrated circuit (IC) chip located over a base film and electrically connected to a plurality of signal wires (Fig. 2A, “a flexible circuit board 300” comprises “an integrated circuit (IC) chip 350” located over a base film of the flexible circuit board and electrically connected to “a plurality of signal wires 510/530”; ¶0032-0054). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ooishis to implement an integrated circuit board on the base film of the flexible circuit board, such that an integrated circuit (IC) chip located over the base film and electrically connected to the signal wires as taught by Cho. The motivation would have been in order to provide integrated and miniaturized display devices and the flexible circuit film may be bent so that the display panel and the circuit board may face each other (Cho: ¶0006-0012).
As to claims 40, 52: Claims 39, 52 are dependent claims of claims 39 and 51 respectively. The prior art Cho further discloses claim limitation of the signal wires and the IC chip on the same surface or different surfaces of the base film (Figs. 1-3, the signal wires and the IC chip on the same surface or different surfaces of the base film; ¶0041-0052). In addition, the same motivation is used as the rejection of claims 40, 52.
As to claims 41, 53: Ooishis does not expressly disclose the base film further comprises: a first pad region in which a first end of each of the signal wires is located; and a second pad region in which a second end of each of the signal wires is located. However, Cho teaches a display device comprises a flexible circuit board has a base film, wherein a plurality of signal wires and an IC chip are on the same surface of the base film (Figs. 1-3, a display device comprises “a flexible circuit board 300” has a base film, wherein a first pad region in which a first end of each of the signal wires is located; and a second pad region in which a second end of each of the signal wires is located; ¶0041-0052). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ooishi and Tokura to have the base film further comprises: a first pad region in which a first end of each of the signal wires is located; and a second pad region in which a second end of each of the signal wires is located as taught by Cho. The motivation would have been in order to provide integrated and miniaturized display devices and the flexible circuit film may be bent so that the display panel and the circuit board may face each other (Cho: ¶0006-0012).    
As to claims 42, 54: Claims 42, 54 are dependent claims of claims 41 and 53 respectively. The prior arts Ooishi and Ishii further disclose claim limitation of at least one dummy wire i) substantially, parallel to the signal wires (Ooishi: Fig. 6B shows at least one dummy wire substantially parallel to the signal wires; Ishii: Figs. 2-3, at least one dummy wire 15 substantially parallel to the signal wires 12); and ii) adjacent to the through-hole (Tokura: Fig. 4, at least one of the dummy wires adjacent to the through-hole). In addition, the same motivation is used as the rejection of claims 42, 54.
As to claims 43, 55: Claims 43, 55 are dependent claims of claims 42 and 54 respectively. The prior arts Ooishi, Cho, and Ishii further disclose claim limitation of a third pad region in which an end of the dummy wire is located (Ooishi: Fig. 6B shows a third pad region in which an end of the dummy wires is located, Cho: Fig. 2A shows both end of the flexible circuit board contains a third pad regions; Ishii: Figs. 1-2 shows three regions). In addition, the same motivation is used as the rejection of claims 43, 55.
As to claims 44, 56: Claims 44, 56 are dependent claims of claims 42 and 55 respectively. The prior art Cho further discloses claim limitation of the first and third pad regions are arranged in a line (Fig. 2A, the pad regions are arranged in a line). In addition, the same motivation is used as the rejection of claims 44, 56. 
     
 

Allowable Subject Matter
Claims 27-29, 32-36, 47-48 are objected as other independent and dependent claims are rejected, but would be allowable if other independent and dependent claims are canceled.

Response to Arguments
Applicant’s arguments on August 2, 2021 have been considered but are moot in view of new ground(s) rejection.

Applicant’s arguments on August 2, 2021 have been considered but they are not persuasive.
Applicant argues “As can be seen at least in Figure 5 of the present application (reproduced below with annotations), the features of the quoted portion of claims 21 and 
First, for instant case, the original drawing of Figure 5 does not describe these virtual lines as shown in the arguments and remarks. Therefore, the original drawing of the specification does not teaches the features. 
Second, as described in the Arguments/Remarks, the red line is the first virtual line in the first direction, the green line is the second virtual line in the second direction, which is contradicted with claim limitation of “an integrated circuit (IC) chip is disposed between the first end of the first flexible board and the second end of the first flexible board in a second direction” (emphasis added). Therefore, without clearly define where the first virtual line and the second virtual line in the drawing, it is not enable one skill in the art to make and/or use claimed limitation. The 112 rejection still remained. 
Examiner suggests to submit a replacement drawing of Figure 5 to clearly describe the first virtual line and the second virtual line.


    PNG
    media_image1.png
    870
    738
    media_image1.png
    Greyscale

	Applicant argues Referring to claims 37 and 49, the Office action alleges that the features of ‘the plurality of signal wires, the plurality of dummy wires, and the at least through-hole overlap along the first direction in a plan view’ are not described. Office action, page 5. Applicant respectfully traverses as follows. As shown in Figures 1 and 5 of the present application (both reproduced below with annotations), the features of the quoted portion of claims 37 and 49 are shown as follow: ‘the plurality signal wires (140a/140b), the plurality of dummy wires (145), and the at least through-hole overlap along the first direction in a plan view (see red dashed line showing overlap).’ Accordingly, Applicant respectfully requests that the rejection of claims 21, 23, 25, 37-46, and 49-61 under 35 U.S.C. §112(a) be withdrawn.” However, Examiner respectively disagrees.
	As addressed above, the original drawing of Figures 1 and 5 does not show the first virtual line and the second virtual line, in addition, as described in an integrated circuit (IC) chip is disposed between the first end of the first flexible board and the second end of the first flexible board in a second direction” (emphasis added). Therefore, without clearly define where the first virtual line and the second virtual line in the drawing, it is not enable one skill in the art to make and/or use claimed limitation. The 112 rejection still remained. 
	Applicant argues “The Office action appears to equate the front end place eyelet 19 of Kitamura with the recited IC chip. Applicant respectfully submits that one of ordinary skill in the art would not equate eyelets 19 of Kitamura, which appear to be nothing more than opening, with the recited IC chip”. However, Examiner respectively disagrees.
	First, Examiner admitted that is a typo in the previous Office Action.
Second, in accordance with MPEP, “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)”. In addition, the second paragraph of Office Action, it recites “The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.” (emphasis added). For instant case, the prior art Kitamura teaches a flexible circuit board comprises an IC chip disposed between a first end of the flexible circuit board and a second end of flexible circuit board in a second direction, wherein the bending are is disposed between the first end of the first flexible circuit board and the IC chip in a second direction (Figs. 1-2 show “a flexible circuit board 11” comprises “an IC chip 21” disposed between a first end of the flexible circuit board and a second end of flexible circuit board in a second direction, wherein the bending area is disposed between the first end of the first flexible circuit board and the IC chip in a second direction; col. 4, lines 35-37, “associated parts 21 such as chips related to liquid crystal display operation”) (see below). Therefore, the combination of the prior arts clearly teaches claim limitation.

    PNG
    media_image2.png
    691
    708
    media_image2.png
    Greyscale

	Applicant argues “The office action, however, fails to allege that it would have been obvious ‘to modify Ooishi, Kitamura, and Cho’ in view of Maezawa to arrive at the 
	First, as addressed above in accordance with the first virtual line and the second virtual line. The second virtual is a second direction as described in the Arguments/Remarks which contradicted with the IC chip is disposed in the second direction. 
	Second, in accordance with MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003)” (MPEP §2106, emphasis added). The claim limitation does not describe “the second virtual line crosses the camera (700) and the first through-hole (110), which allows the camera (700) camera to take an image through the first through-hole (110)”. Therefore, these features are not read into the claim. Examiner suggests to further amend claim that “the camera is installed adjacent to the first through-hole to take an image through the first through-hole” 
Third, the primary prior art Ooishi teaches the first and second virtual lines as described in the Figures 5B, 5C (see above) show a first virtual line (in red) extends in a first direction along an upper edge of the display device 1, and a second virtual line (in 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693